Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 component (b) recites “the alkylated amino formaldehyde resin” and at other times “the alkylated melamine formaldehyde resin”.  Considering that the alkylated melamine formaldehyde resin if further limited in the same claim with a hexa/penta ratio of 20 to 50 and there is no other reference to an alkylated melamine formaldehyde resin, it is indefinite as to what type of amino formaldehyde resin is required by the claims or if it is a combination of the preceding list of amino resins and a alkylated melamine formaldehyde resin. Additionally, it is unclear how one can have hexa alkoxy methyl groups ratios to a specific penta methoxy methyl group when the methoxy is not required by any part of the claim and may conflict with dependent claims such as Claim 10.  Note that if Claim 1 were to require melamine the same limitation is in Claim 8.
	Claim 2-15 are rejected based on their dependency to Claim 1.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The closest prior art is Lin (U.S. 20140302241) which teaches acrylic polyol resins according to Claim 1 crosslinked with aminoplast resins based on hexamethyoxymethyl melamine (HMMM) and acid catalysts (See Example 2.2 for instance) but does not fairly teach or suggest the recited ratio of hexa and penta alkoxy groups in the resuling oligomers as claimed.  Without hindsight, one of ordinary skill in the art would not be able to arrive at oligomers with the recited polymerization (oligomerization).
	Martorano (U.S. 4,190,693) teaches acrylic polyol based resins crosslinked with aminoplasts that may be urea or melamine formaldehyde (Column 9 lines 40-60) but does not reasonably suggest the acrylic polyol of claim 1 and it is unclear if the specific acrylic polyols of Lin would be usable in practicing Martorano and / or the acrylic polyols of Lin appear tied to the melamine formaldehyde resin of Lin preventing them to be used elsewhere without hindsight. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/Primary Examiner, Art Unit 1759